Title: To George Washington from Richard Peters, 4 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 4th 1781
                        
                        We have the Honour to enclose to you a Copy of a Letter we recieved from Genl Hamilton of the Convention
                            Troops which we informed him we had referred to your Determination & that he would probably hear from the Army
                            General of Prisoners what Directions your Excellency may give on the subject on the Arrival of the Convention Officers at
                            the Place of the Destination in Connecticut. We have the Honour to be with the greatest Respect & Esteem your very
                            obedt Servts
                        
                            Richard Peters By Order

                        
                     Enclosure
                                                
                            
                                Gentlemen,
                                Deep River North Carolina April 2nd 1781
                            
                            Inclosed is a Resolution of the officers in Captivity belonging to the States of North and South Carolina
                                respecting the alteration of their Uniform. The Board of War will please to take the matter under their consideration
                                and confirm or disapprove of it as they may think adviseable. I have the honor to be &c.
                            
                                Nath. Greene
                            
                        
                        
                     Enclosure
                                                
                            
                                Gentlemen,
                                Frederick Town 19 May 1781
                            
                            Some little time ago I received a letter from Mr Commissary Genl Lorin mentioning that he had received
                                His Excellency Genl Sir Henry Clintons Orders to apply for the Exchange of Lieut. Col. Hill of the 9th Regiment and
                                till such time as it was affected directed that I should apply to Col. Wood or whoever superintended the Troops of
                                Convention to procure liberty for Colonel Hill to go to New York on Parole on Account of his Health. 
                            I wrote Colonel Wood on this Subject when in Virginia and now that he has returned had renewed my
                                Requests which by his Representation I flatter myself to have a favorable Answer. I have the Honor to be Gentlemn
                                Your most obedt and most humble Servant
                            
                                Jas Hamilton
                            
                        
                        
                    